585 N.W.2d 790 (1998)
In re Petition for Reinstatement to the Practice of Law of Louis B. OBERHAUSER, Jr., Petitioner.
No. C1-97-629.
Supreme Court of Minnesota.
November 4, 1998.

ORDER
WHEREAS, on July 2, 1998, this court suspended petitioner Louis B. Oberhauser, Jr. from the practice of law for a period of 90 days, commencing 14 days from the date of that order; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court's suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner's reinstatement to the practice of law effective immediately;
IT IS HEREBY ORDERED that petitioner Louis B. Oberhauser, Jr., be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately, subject to petitioner's successful completion of the professional responsibility portion of the state bar examination by July 2, 1999, and he shall be on unsupervised probation for a period of 2 years subject to the following conditions:
a. That he timely file all state and federal income tax returns and pay the taxes when due;

*791 b. That during the time his probation is in effect, he affirmatively report to the Director, within 10 days of the due date of each income tax return, compliance with all filing requirements, and, upon request, provide the Director with tax authorizations necessary for the Director to obtain verification from the state and federal authorities that his income tax returns have been filed and the taxes have been paid;
c. That he abide at all times by the Minnesota Rules of Professional Conduct.
          BY THE COURT:
          /s/ Alan C. Page
              Alan C. Page
              Associate Justice